342 S.W.3d 444 (2011)
Antonio BLANCHARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95579.
Missouri Court of Appeals, Eastern District, Division Five.
June 14, 2011.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Mary Highland Moore, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Antonio Blanchard appeals from the motion court's judgment denying his Rule 29.15[1] motion. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2011).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2011, unless otherwise indicated.